DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending in this application.  The amendment filed 19 May 2021 has been entered and the following has occurred: Claims 1, 10, & 18-19 have been amended.  Claims 4, 14, & 20 have been cancelled.  Claims 21-23 have been added
Claims 1-3, 5-13, 15-19, & 21-23 remain pending in the application 

Claim Objections
Claim 22 is objected to because of the following informalities:
Regarding Claim 22, Claim 22 recites “the hierarchical enterprise category type is a manger type” rather than “manager type” as probably intended by Applicant.
Appropriate correction is required.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 & 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation includes interpretation as a transitory form of signal transmission.

Claims 1-3, 5-13, 15-19, & 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  


The claims recite subject matter within a statutory category as a process (claims 1-3, 5-9, & 22-23) & machine (claims 10-13 & 15-18).  However, Claims 19 & 21 also recite subject matter that does not fall within a statutory category, as addressed above in the 35 U.S.C. 101 rejections.  To help ensure compact prosecution, claims 19-20 will still be examined under the Alice/Mayo framework, as if they were directed towards an article of manufacture, to properly determine whether the claims are directed towards a judicial exception.  The claims recite steps of:
receiving a plurality of signals related to a user, the plurality of signals comprising:
an active duration of time spent composing an outgoing email sent from a user account associated with the user, and
a biometric signal associated with the user comprising at least one of:
a blood pressure value for the user during a time that the outgoing email was being composed, and
a heartrate value during a time that the outgoing email was being composed;
generating an anxiety score associated with the outgoing email for the user;
determining a threshold baseline value for the user corresponding to the emails sent from the user to users of a hierarchical enterprise category type;
determining that a recipient of the outgoing email is of the hierarchical enterprise category type;
determining that the anxiety score is above a threshold baseline for the user; and
causing a wellness recommendation related to the outgoing email to be surfaced, wherein the wellness recommendation comprises a selectable word or phrase for causing the outgoing email to be surfaced.
These steps of receiving varying patient parameters such as duration of time spent composing an email, a blood pressure value, a heartrate value, determining a threshold baseline value for the user given certain parameters of the email/sender, generating an anxiety score based on the received patient metrics, comparing this score to an anxiety score threshold, and performing an action in response to this threshold baseline being surpassed, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the receiving varying patient parameters language, receiving patient information in the context of this claim encompasses a mental process of the user physically receiving measured physical parameters or patient information.  Similarly, the limitation of determining a threshold baseline value for the user/anxiety score based on the received patient and email/sender parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the performing an action in response to the score surpassing a threshold language, performing an action in response to surpassing a threshold in the context of this claim 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-3, 5-9, 11-13, 15-18, & 21-23, reciting particular aspects of how the determining the wellness of the user based on varying received parameters may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a computer, a natural language processor, a keyboard, a memory, one or more processors, a computer-readable storage device, a cloud-based insight service, and a wearable device amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0037] & [0077], [0043], [0090], [0091], [0091], [0020], and [0026]/[0077], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a plurality of signals related to a user such as active duration of time spent composing an outgoing email, a biometric signal, a blood pressure value, a heartrate value, amounts to mere data gathering, recitation of the biometric signal specifically relating to a blood pressure value or heartrate value during the composition of the outgoing email or determining a threshold baseline value for the user corresponding to the emails or a wellness recommendation comprising a selectable word or phrase for causing the outgoing email to be surfaced amounts to selecting a particular data source or type of data to be manipulated, recitation of generating an anxiety score and comparing this score to a predetermined threshold amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of anxiety and varying biometrics such as collected via wearable, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 5-9, 11-13, 15-18, & 21-23, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 5-6, 8, 11-12, 15, 17 & 21-23, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 3, 7, 9, 13, 16, 18 & 21-23, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-3, 5-9, 11-13, 15-18, & 21-23, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as such as recitation of receiving a plurality of signals related to a user such as active duration of time spent composing an outgoing email, a biometric signal, a blood pressure value, a heartrate value, determining a hierarchical enterprise Symantec, MPEP 2106.05(d)(II)(i); recitation of determining a threshold baseline value for the user corresponding to users of a hierarchical enterprise category type, generating an anxiety score and comparing this score to a predetermined threshold amounts to insignificant application, determining a type of wellness recommendation to issue to a user given the scoring aspects and user parameters, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); storing computerized instructions to perform the method, storing the received plurality of signals related to a user, storing a predetermined threshold, storing an anxiety score to compare to the stored, predetermined threshold, storing/ retrieving hierarchical enterprise category type(s) of user(s), storing a specific computerized wellness recommendation such as one that comprises a selectable word or phrase for causing the outgoing email to be surfaced, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 5-9, 11-13, 15-18, & 21-23, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2, 5-6, 8, 11-12, 15, 17, 21-23, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 3, 7, 9, 13, 16, & 18, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-9, 11-18, & 21-23, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claims 2-3, 5, & 12-13, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-13, 15, 17-19, & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lundin et al. (U.S. Patent Publication No. 20180107962) in view of Vendrow (U.S. Patent No. 9306899).

Claim 1 –
Regarding Claim 1, Lundin discloses a computer-implemented method for surfacing wellness recommendations, the method comprising:
receiving, by a cloud based insight service, a plurality of signals related to a user (See Lundin Par [0027] which discloses a plurality of signals being collected such as sensor data, application data, location data, and more to determine productive data and/or stress-related behavior data), the plurality of signals comprising:
an active duration of time spent composing an outgoing email sent from a user account associated with the user (See Lundin Par [0063] which discloses considering email data such as the number of emails sent or received, a time associated with sent and/or received emails, a time associated with when the emails were sent or received, a time associated with when the emails were read, and more), and
a biometric signal, determined from a wearable device, associated with the user comprising at least one of (See Lundin Par [0001] which describes the possible use of wearables/smart phones for collecting and outputting information regarding physiological and behavioral characteristics of a person, See Lundin Par [0027], [0047], & Par [0061] which disclose sensor data being collected from the user, including, but not limited to EEG data, ECG/EKG data, accelerometer data, image data, wearable devices, etc.):
a heartrate value during a time that the outgoing email was being composed (See Lundin Par [0129] which discloses the collection of sensor data, including a heart rate of the user in determining stress-related activity and productivity data);
generating, by a cloud-based insight service, an anxiety score associated with the outgoing email for the user (See Lundin Par [0029]-[0030] & [0118] which disclose the system taking in data associated with different items, such as email data and calculating a stress score, either for the current activity, situation, etc. or in future activities, situations, etc.);
determining, by the cloud-based insight service, a threshold baseline value for the user corresponding to emails sent from the users to users of a hierarchical enterprise category type (See Lundin Par [0063] which discloses email data may indicate senders or recipients and/or data relating to the senders or recipients of emails received or sent and may include patterns in sending or receiving emails such as subject, sentiment, etc.; see Lundin Par [0095]-[0098] which discloses a recommendation model determining that the stress score or productive score associated with a user falls below a threshold or rises above a threshold after determining a baseline threshold by taking certain data and variables into account such as the data described in Lundin Par [0063], indicating that the user is below a 
determining, by the cloud based-insight service, that the anxiety score is above the threshold baseline value for the user based on the recipient of the outgoing email being of the hierarchical enterprise category type (See Lundin Par [0095]-[0098] which discloses a recommendation model determining that the stress score or productive score associated with a user falls below a threshold or rises above a threshold, indicating that the user is below a stress level or above a certain stress level, respectively, however, Lundin is not explicit on the data relating to the senders or recipients of emails received or sent being a hierarchical enterprise type); and
causing, by the cloud-based insight service, a wellness recommendation related to the outgoing email to be surfaced (See Lundin Par [0095]-[0098] which discloses a recommendation model determining that the stress score or productive score associated with a user falls below a threshold or rises above a threshold, indicating that the user is below a stress level or above a certain stress level, respectively, and based on these values, the system will recommend some type of wellness-related or productivity-related activity to take place to either maintain the low stress levels or lower the heightened stress levels of the user), wherein
the wellness recommendation comprises a selectable word or phrase for causing the outgoing email to be surfaced (See Lundin Par [0074]-[0080] which describes presenting stress insights to the user, such as a cause of the stress; See Lundin Par [0099] which discloses a recommendation module presenting recommendations to the user, See Lundin Par [0101]-[0104] which discloses selectable content and actuation of said content based on the presentation of stress, recommendation, or feedback insights, constituting a selectable word or phrase).

Lundin does not explicitly disclose:
a blood pressure value for the user during a time that the outgoing email was being composed (See Lundin Par [0061] which discloses sensor data being collected from the user such as ECG/EKG data, but does not explicitly say that blood pressure values are specifically considered.  However, it would be obvious to also include readings of blood pressure, based on ECG/EKG data as suggested by the Pulse Wave Velocity Method which utilizes ECG/EKG data in estimating a user’s blood pressure without the use of a blood pressure cuff specifically);

However, Lundin does mention the use of ECG/EKG data in tandem with heart rate readings of the patient for determining stress levels.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that blood pressure and stress are correlated (See NPL, Spruill et al. “Chronic Psychosocial Stress and Hypertension) and that blood pressure readings can be estimated based on ECG/EKG data (See Simjanoska et al., “Non-Invasive Blood Pressure Estimation from ECG Using Machine Learning Techniques”), which utilizes ECG/EKG data and heart rate values in estimating a user’s blood pressure without the use of a blood pressure cuff specifically or blood pressure sensing device.  Therefore, while not explicitly disclosed in Lundin, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the disclosed physiological parameters of ECG/EKG data in tandem with heart rate values, as disclosed in Lundin, to determine a patient’s blood pressure and associated stress levels (See MPEP 2144.08(I))

Lundin does not explicitly disclose the performance of the method specifically in a cloud-computing environment.  Even further, as identified above, Lundin discloses the creation and determination of a threshold based on data relating to the senders or recipients of emails received or sent, 

However, Vendrow specifically discloses the computer-implemented method being implemented in a cloud storage system and the data relating to the senders or recipients of emails received or sent 
specifically being a hierarchical enterprise type or a hierarchical occupational relationship between the sender/recipient and the user (See Vendrow Col. 5, ll. 53-67 which describes the instructions for performance of the computer-implemented method specifically being implemented in a cloud storage system; See Vendrow Col. 13, ll. 4-60 & Figs. 4B & 4E which specifically disclose the system analyzing one or more relationships between an existing sender/recipient and user such that the system can determined that the sender/recipient is user’s manager or supervisor considering a determined relationship between sender/recipient and the user to determine a context, as well as, statistical trends, and even further describes in Vendrow Col. 18, ll. 5-13 & 42-67 using the detected patterns found in the electronic message server or monitoring data to determine or compare to one or more thresholds, albeit to determine recipient presence and/or productivity; but as noted above, Lundin discloses the comparing of pattern and data to thresholds for the sake of determining stress levels/issuing of recommendations to the user and therefore Vendrow only has to disclose the aspects of the data relating to the senders or recipients of emails received or sent specifically being a hierarchical enterprise type or a hierarchical occupational relationship between the sender/recipient and the user and the use of such data for the sake of threshold comparisons, which is met by the above Vendrow citations).  The disclosure of Vendrow is directly applicable to the disclosure of Lundin because both disclosures share limitations and capabilities, namely, they are both directed towards determining and optimizing experiences of a user in order to improve work flow and performance when it comes to electronic messaging.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Lundin regarding the computer-implemented method 

Claim 2 –
Regarding Claim 2, Lundin and Vendrow disclose the computer-implemented method of Claim 1 in its entirety.  Lundin further discloses a computer-implemented method, wherein:
the plurality of signals further comprises a natural language input included in the outgoing email (See Lundin Par [0069] which discloses further processing techniques being used on the email such as semantic data processing to determine the subject, sentiment, or context associated with the individual’s emails).

Claim 3 –
Regarding Claim 3, Lundin and Vendrow disclose the computer-implemented method of Claim 2 in its entirety.  Lundin further discloses a computer-implemented method, further comprising:
applying a natural language processing model to the natural language input (See Lundin Par [0069] which discloses further processing techniques being used on the email such as semantic data processing to determine the subject, sentiment, or context associated with the individual’s emails) wherein:
the natural language processing model has been trained to classify natural language inputs into tone categories (See Lundin Par [0069] which discloses further processing 

Claim 6 –
Regarding Claim 6, Lundin and Vendrow disclose the computer-implemented method of Claim 1 in its entirety.  Lundin discloses a computer-implemented method, further comprising:
an image of facial features of the user taken during a time that the outgoing email was being composed (See Lundin Par [0054] which discloses including facial expressions, pupil dilation and/or contraction, movement, etc. for determining physiological data associated with a user during certain activities being performed, which would include email composition).


Claim 8 –
Regarding Claim 8, Lundin and Vendrow disclose the computer-implemented method of Claim 1 in its entirety.  Lundin further discloses a computer-implemented method, wherein:
the plurality of signals further comprises a haptic signal from a keyboard while the outgoing email was being composed (See Lundin Par [0067] which discloses activity data such as activity/inputs from a keyboard and/or mouse activity may be identified, which would include haptic (pressure) signals from the keys on the keyboard/buttons on the mouse).

Claim 9 –
Regarding Claim 9, Lundin and Vendrow disclose the computer-implemented method of Claim 8 in its entirety.  Lundin further discloses a computer-implemented method, wherein:
the haptic signal is a pressure signal (See Lundin Par [0067] which discloses activity data such as activity from a keyboard and/or mouse activity may be identified, which inherently 

Claim 10 –
Regarding Claim 10, Lundin discloses a system for surfacing wellness recommendations, comprising:
a memory for storing executable program code (See Lundin Par [0025]-[0026]); and
one or more processors, functionally coupled to the memory (See Lundin Par [0025]-[0026]), the one or more processors being responsive to computer-executable instructions contained in the program code and operative to (See Lundin Par [0025]-[0026]):
receive, by a cloud-based insight service, a plurality of signals related to a user, the plurality of signals comprising (See Lundin Par [0027] which discloses a plurality of signals being collected such as sensor data, application data, location data, and more to determine productive data and/or stress-related behavior data):
an active duration of time spent reviewing a received email (See Lundin Par [0063] which discloses considering email data such as the number of emails sent or received, a time associated with sent and/or received emails, a time associated with when the emails were sent or received, a time associated with when the emails were read, and more), and
a biometric signal, determined from a wearable device, associated with the user comprising at least one of
a blood pressure value for the user during a time that the received email was open in an email application associated with the user (See Lundin Par [0061] which discloses sensor data being collected from the user such as ECG/EKG data, but does not explicitly say that blood pressure values are specifically considered.  However, it would be obvious to also include readings of blood pressure, based on ECG/EKG data as suggested by the Pulse Wave Velocity Method which utilizes ECG/EKG data in estimating a user’s blood pressure without the use of a blood pressure cuff specifically), and
a heartrate value for the user during a time that the received email was open in an email application associated with the user (See Lundin Par [0129] which discloses the collection of sensor data, including a heart rate of the user in determining stress-related activity and productivity data);
generate, by the cloud-based insight service, an anxiety score associated with the received email (See Par [0029]-[0030] & [0118] which disclose the system taking in data associated with different items, such as email data and calculating a stress score, either for the current activity, situation, etc. or in future activities, situations, etc.);
determine, by the cloud-based insight service, a threshold baseline value for the user corresponding to emails received by the user from users of a hierarchical enterprise category type
determine, by the cloud-based insight service, that the anxiety score is above a threshold baseline value for the user (See Lundin Par [0095]-[00998] which discloses a recommendation model determining that the stress score or productive score associated with a user falls below a threshold or rises above a threshold, indicating that the user is below a stress level or above a certain stress level, respectively) based on the sender of the received email being of the hierarchical enterprise category type (See Lundin Par [0095]-[0098] which discloses a recommendation model determining that the stress score or productive score associated with a user falls below a threshold or rises above a threshold, indicating that the user is below a stress level or above a certain stress level, respectively, however, Lundin is not explicit on the data relating to the senders or recipients of emails received or sent being a hierarchical enterprise type); and
cause, by the cloud-based insight service, a wellness recommendation related to the received email to be surfaced (See Lundin Par [0095]-[00998] which discloses a recommendation model determining that the stress score or productive score associated with a user falls below a threshold or rises above a threshold, indicating that the user is below a stress level or above a certain stress level, respectively, and based on these values, the system will recommend some type of wellness-related or productivity-related activity to take place to either maintain the low stress levels or lower the heightened stress levels of the user) wherein
the wellness recommendation comprises a selectable word or phrase for causing the received email to be surfaced (See Lundin Par [0074]-[0080] which describes presenting stress insights to the user, such as a cause of the stress; See Lundin Par [0099] which discloses a recommendation module presenting recommendations to the user, See Lundin Par [0101]-[0104] which discloses selectable content and actuation of said content based on the 

However, Lundin does mention the use of ECG/EKG data in tandem with heart rate readings of the patient for determining stress levels.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that blood pressure and stress are correlated (See NPL, Spruill et al. “Chronic Psychosocial Stress and Hypertension) and that blood pressure readings can be estimated based on ECG/EKG data (See Simjanoska et al., “Non-Invasive Blood Pressure Estimation from ECG Using Machine Learning Techniques”), which utilizes ECG/EKG data and heart rate values in estimating a user’s blood pressure without the use of a blood pressure cuff specifically or blood pressure sensing device.  Therefore, while not explicitly disclosed in Lundin, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the disclosed physiological parameters of ECG/EKG data in tandem with heart rate values, as disclosed in Lundin, to determine a patient’s blood pressure and associated stress levels (See MPEP 2144.08(I))

Lundin does not explicitly disclose the performance of the method specifically in a cloud-computing environment.  Even further, as identified above, Lundin discloses the creation and determination of a threshold based on data relating to the senders or recipients of emails received or sent, but is not explicit on the data relating to the senders or recipients of emails received or sent (the data that is used in determining the threshold baseline or stress level, etc.) specifically being a hierarchical enterprise type or a hierarchical occupational relationship between the sender/recipient and the user.

However, Vendrow specifically discloses the computer-implemented method being implemented in a cloud storage system and the data relating to the senders or recipients of emails received or sent 
specifically being a hierarchical enterprise type or a hierarchical occupational relationship between the sender/recipient and the user (See Vendrow Col. 5, ll. 53-67 which describes the instructions for 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Lundin regarding the computer-implemented method constituting creation and determination of a threshold based on data relating to the senders or recipients of emails received or sent to specifically include cloud-computing and data relating to a hierarchical enterprise type or a hierarchical occupational relationship between the sender/recipient and the user, as disclosed by Vendrow to, respectively, allow the communication of the computer performing the method with one or more databases or memory over a network and to determine topic, urgency indexes, content and other characteristics of the email that relate to productivity/stress between the sender/receiver and the user, i.e. variables that can be utilized to detect patterns in the electronic message data and/or monitoring data for comparison to threshold values, as disclosed throughout Vendrow Col. 18, ll. 5-13 & 42-67.
Claim 11 –
Regarding Claim 11, Lundin and Vendrow disclose the system of Claim 10 in its entirety.  Lundin further discloses a system, wherein:
the plurality of signals further comprises at least one of (only one of the limitations below have to be met because of the exclusive “at least one of” wording of this claim):
a number of times the received email was scrolled through (See Lundin Par [0053] which discloses the interface containing scrolling button to allow the user to interact with the interface, and this activity, such as in Par [0069] which discloses interactions with the mouse or keyboard along with general inputs to the interface being collected); and
a number of highlights made to the received email (this limitation does not have to be met by Lundin for this claim to still be rejected in view of Lundin because only one limitation has to be met)

Claim 12 –
Regarding Claim 12, Lundin and Vendrow disclose the system of Claim 10 in its entirety.  Lundin further discloses a system, wherein:
the plurality of signals further comprises a natural language input included in the email (See Lundin Par [0069] which discloses further processing techniques being used on the email such as semantic data processing to determine the subject, sentiment, or context associated with the individual’s emails).


Claim 13 –
Regarding Claim 13
the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to (See Lundin Par [0025]-[0026]):
apply a natural language processing model to the natural language input (See Lundin Par [0069] which discloses further processing techniques being used on the email such as semantic data processing to determine the subject, sentiment, or context associated with the individual’s emails) wherein:
the natural language processing model has been trained to classify natural language inputs into tone categories (See Lundin Par [0069] which discloses further processing techniques being used on the email such as semantic data processing to determine the subject, sentiment, or context (constituting tone) associated with the individual’s emails).

Claim 15 –
Regarding Claim 15, Lundin and Vendrow disclose the system of Claim 10 in its entirety.  Lundin further discloses a system, wherein:
an image of facial features of the user during a time that the received email was being reviewed by the user (See Lundin Par [0054] which discloses including facial expressions, pupil dilation and/or contraction, movement, etc. for determining physiological data associated with a user during certain activities being performed, which would include email composition).

Claim 17 –
Regarding Claim 17, Lundin and Vendrow disclose the system of Claim 10 in its entirety.  Lundin further discloses a system, wherein:
the biometric signal associated with the user further comprises
an audio recording of the user’s voice taken during a time that the received email was open in an email application associated with the user (See Par [0053]-[0054] & [0068] which discloses the use of a microphone and sound sensors during activities, such as composition of an email, to help determine speech context, stress levels, and productivity levels).

Claim 18 –
Regarding Claim 18, Lundin and Vendrow disclose the system of Claim 17 in its entirety.  Lundin further discloses a system, wherein:
in generating the anxiety score associated with the received email the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to (See Lundin Par [0025]-[0026]):
analyze a plurality of lexical features included in the audio recording (No explicit definition of “lexical features” by Applicant, so the broadest reasonable interpretation of “lexical features” includes the features of words relating to their meanings and definitions; See Par [0053]-[0054] & [0068] which discloses the use of a microphone, sounds sensors, and semantic data/natural language processing (which inherently includes lexical analysis) during activities to help determine speech context, stress levels, and productivity levels); and
analyze a plurality of prosodic features included in the audio recording (No explicit definition of “prosodic features” by Applicant, so the broadest reasonable interpretation of “prosodic features” includes the features of how statements sound and have meaning depending on intonation, stress, rhythm, etc.; See Par [0053]-[0054] & [0068] which discloses the use of a microphone, sound sensors, and semantic data/natural language processing (which inherently includes prosodic 

Claim 19 –
Regarding Claim 19, Lundin discloses a computer-readable storage media comprising executable instructions, that when executed by one or more processors, assist with surfacing wellness recommendations, the computer-readable storage media including instructions executable by the one or more processors for (See Lundin Par [0025]-[0026]):
receiving, by a cloud-based insight service, a plurality of signals related to a user (See Lundin Par [0027] which discloses a plurality of signals being collected such as sensor data, application data, location data, and more to determine productive data and/or stress-related behavior data), the plurality of signals comprising:
an active duration of time spent composing an outgoing email sent from a user account associated with the user (See Lundin Par [0063] which discloses considering email data such as the number of emails sent or received, a time associated with sent and/or received emails, a time associated with when the emails were sent or received, a time associated with when the emails were read, and more), and
a biometric signal, determining from a wearable device, associated with the user comprising at least one of (See Lundin Par [0001] which describes the possible use of wearables/smart phones for collecting and outputting information regarding physiological and behavioral characteristics of a person, See Lundin Par [0027], [0047], & Par [0061] which disclose sensor data being collected from the user, including, but not limited to EEG data, ECG/EKG data, accelerometer data, image data, wearable devices, etc.):
a blood pressure value for the user during a time that the outgoing email was being composed (See Lundin Par [0061] which discloses sensor data being 
a heartrate value during a time that the outgoing email was being composed (See Lundin Par [0129] which discloses the collection of sensor data, including a heart rate of the user in determining stress-related activity and productivity data);
generating, by the cloud-based insight service, an anxiety score associated with the outgoing email for the user (See Par [0029]-[0030] & [0118] which disclose the system taking in data associated with different items, such as email data and calculating a stress score, either for the current activity, situation, etc. or in future activities, situations, etc.);
determining, by the cloud-based insight service, a threshold baseline value for the user corresponding to emails received by the user from users of a hierarchical enterprise category type (See Lundin Par [0063] which discloses email data may indicate senders or recipients and/or data relating to the senders or recipients of emails received or sent and may include patterns in sending or receiving emails such as subject, sentiment, etc.; see Lundin Par [0095]-[0098] which discloses a recommendation model determining that the stress score or productive score associated with a user falls below a threshold or rises above a threshold after determining a baseline threshold by taking certain data and variables into account such as the data described in Lundin Par [0063], indicating that the user is below a stress level or above a certain stress level, however, Lundin is not explicit on the data 
determining, by the cloud based-insight service, that the anxiety score is above the threshold baseline value for the user based on the recipient of the outgoing email being of the hierarchical enterprise category type (See Lundin Par [0095]-[0098] which discloses a recommendation model determining that the stress score or productive score associated with a user falls below a threshold or rises above a threshold, indicating that the user is below a stress level or above a certain stress level, respectively, however, Lundin is not explicit on the data relating to the senders or recipients of emails received or sent being a hierarchical enterprise type); and
causing, by the cloud-based insight service, a wellness recommendation related to the outgoing email to be surfaced (See Lundin Par [0095]-[0098] which discloses a recommendation model determining that the stress score or productive score associated with a user falls below a threshold or rises above a threshold, indicating that the user is below a stress level or above a certain stress level, respectively, and based on these values, the system will recommend some type of wellness-related or productivity-related activity to take place to either maintain the low stress levels or lower the heightened stress levels of the user), wherein
the wellness recommendation comprises a selectable word or phrase for causing the received email to be surfaced (See Lundin Par [0074]-[0080] which describes presenting stress insights to the user, such as a cause of the stress; See Lundin Par [0099] which discloses a recommendation module presenting recommendations to the user, See Lundin Par [0101]-[0104] which discloses selectable content and actuation of said content based on the presentation of stress, recommendation, or feedback insights, constituting a selectable word or phrase).

However, Lundin does mention the use of ECG/EKG data in tandem with heart rate readings of the patient for determining stress levels.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that blood pressure and stress are correlated (See NPL, Spruill et al. “Chronic Psychosocial Stress and Hypertension) and that blood pressure readings can be estimated based on ECG/EKG data (See Simjanoska et al., “Non-Invasive Blood Pressure Estimation from ECG Using Machine Learning Techniques”), which utilizes ECG/EKG data and heart rate values in estimating a user’s blood pressure without the use of a blood pressure cuff specifically or blood pressure sensing device.  Therefore, while not explicitly disclosed in Lundin, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the disclosed physiological parameters of ECG/EKG data in tandem with heart rate values, as disclosed in Lundin, to determine a patient’s blood pressure and associated stress levels (See MPEP 2144.08(I))

Lundin does not explicitly disclose the performance of the method specifically in a cloud-computing environment.  Even further, as identified above, Lundin discloses the creation and determination of a threshold based on data relating to the senders or recipients of emails received or sent, but is not explicit on the data relating to the senders or recipients of emails received or sent (the data that is used in determining the threshold baseline or stress level, etc.) specifically being a hierarchical enterprise type or a hierarchical occupational relationship between the sender/recipient and the user.

However, Vendrow specifically discloses the computer-implemented method being implemented in a cloud storage system and the data relating to the senders or recipients of emails received or sent 
specifically being a hierarchical enterprise type or a hierarchical occupational relationship between the sender/recipient and the user (See Vendrow Col. 5, ll. 53-67 which describes the instructions for performance of the computer-implemented method specifically being implemented in a cloud storage system; See Vendrow Col. 13, ll. 4-60 & Figs. 4B & 4E which specifically disclose the system analyzing one or more relationships between an existing sender/recipient and user such that the system can 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Lundin regarding the computer-implemented method constituting creation and determination of a threshold based on data relating to the senders or recipients of emails received or sent to specifically include cloud-computing and data relating to a hierarchical enterprise type or a hierarchical occupational relationship between the sender/recipient and the user, as disclosed by Vendrow to, respectively, allow the communication of the computer performing the method with one or more databases or memory over a network and to determine topic, urgency indexes, content and other characteristics of the email that relate to productivity/stress between the sender/receiver and the user, i.e. variables that can be utilized to detect patterns in the electronic message data and/or monitoring data for comparison to threshold values, as disclosed throughout Vendrow Col. 18, ll. 5-13 & 42-67.
	


Claim 21 –
Regarding Claim 21, Lundin and Vendrow disclose the computer-readable storage media of Claim 19 in its entirety.  Lundin discloses a computer-readable storage media, wherein:
the biometric signal associated with the user further comprises:
an audio recording of the user’s voice taken during a time that the received email was open in an email application associated with the user (See Lundin Par [0047] which discloses exemplary computerized environments including a personal video recorder which is understood to be capable of recording audio of the user’s voice;  Further, see Lundin Par [0053] which disclose the use of a microphone, and/or camera, which is understood to be able to record an audio record of the user’s voice, for generating a signal and/or data defining a user interaction with the device; See Lundin Par [0068] which further discloses the system collecting communication data and application from the devices, including phone, or video, etc. which is understood to include audio, and further including timestamps & date stamps associated with the messages; if this is not enough, see Vendrow Col. 10, ll. 43-60 & Col. 12, ll. 34-50 which discloses the collection of audio, image, or video data, such as for purposes of determining context, etc. within the electronic messaging server such as during the receiving or sending of an electronic message).

Claim 22 –
Regarding Claim 22, Lundin and Vendrow disclose the computer-implemented method of Claim 1 in its entirety.  Vendrow further discloses a method, wherein:
the hierarchical category type is a manager type (See Vendrow Col. 5, ll. 53-67 which describes the instructions for performance of the computer-implemented method specifically being implemented in a cloud storage system; See Vendrow Col. 13, ll. 4-60 & Figs. 4B & 4E which specifically disclose the system analyzing one or more relationships between an 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Lundin regarding the computer-implemented method constituting creation and determination of a threshold based on data relating to the senders or recipients of emails received or sent to specifically include data relating to a hierarchical enterprise type or a hierarchical occupational relationship between the sender/recipient and the user, as disclosed by Vendrow to determine topic, urgency indexes, content and other characteristics of the email that relate to productivity/stress between the sender/receiver and the user, i.e. variables that can be utilized to detect patterns in the electronic message data and/or monitoring data for comparison to threshold values, as disclosed throughout Vendrow Col. 18, ll. 5-13 & 42-67.

Claim 23 –
Regarding Claim 23, Lundin and Vendrow disclose the computer-implemented method of Claim 1 in its entirety.  Vendrow further discloses a method, wherein:
the hierarchical category type is a specific division of an enterprise (See Vendrow Col. 5, ll. 53-67 which describes the instructions for performance of the computer-implemented method specifically being implemented in a cloud storage system; See Vendrow Col. 13, ll. 4-60 & Figs. 4B & 4E which specifically disclose the system analyzing one or more relationships between an existing sender/recipient and user such that the system can determined that the sender/recipient is user’s manager or supervisor considering a determined relationship 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Lundin regarding the computer-implemented method constituting creation and determination of a threshold based on data relating to the senders or recipients of emails received or sent to specifically include data relating to a hierarchical enterprise type or a hierarchical occupational relationship between the sender/recipient and the user, as disclosed by Vendrow to determine topic, urgency indexes, content and other characteristics of the email that relate to productivity/stress between the sender/receiver and the user, i.e. variables that can be utilized to detect patterns in the electronic message data and/or monitoring data for comparison to threshold values, as disclosed throughout Vendrow Col. 18, ll. 5-13 & 42-67.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lundin in view of Vendrow, further in view of Moskowitz et al. (U.S. Patent Publication No. 20190182193).

Claim 5 –
Regarding Claim 5, Lundin and Vendrow disclose the computer-implemented method of Claim 1 in its entirety.  Lundin does not explicitly further disclose a computer-implemented method, wherein the plurality of signals further comprises at least one of (only one of the limitations below have to be met because of the exclusive “at least one of” wording of this claim):
a number of word changes made to the outgoing email while being composed;
a number of word deletions made to the outgoing email while being composed; and
a number of character deletions made to the outgoing email while being composed.

While Lundin does not explicitly disclose the above limitations, Lundin Par [0069] discloses processing techniques being used on the email such as semantic data processing to determine the subject, sentiment, or context associated with the individual’s emails, both outgoing and ingoing.  This would typically constitute learning the user’s behaviors such as general wording, tone, context, word editing, word deletions, character deletions, etc.  However, this is not explicitly detailed in Lundin’s disclosure.

Moskowitz explicitly discloses a parsing module that includes a signal further comprising a number of word changes and deletions made while being composed (See Moskowitz Par [0057]-[0059] which disclose the parsing module parsing the message content contained with the electronic message and cross-referencing the words and terms contained within the message content to the library of emotionally-charged language.  Based on a user selection of words/terms to add/remove to/from the message and library, the parsing module tags and evaluates the sentiments of emotionally-charged language, effectively keeping track of a number of word/character edits, deletions, etc.).  The disclosure of Moskowitz is directly applicable to the disclosure of Lundin and Vendrow because both disclosures share limitations and capabilities, namely, they are both directed towards machine learning and systems for determining a user’s mood, stress, or tone based on activities, semantics, language, and more.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the semantic data processing of Lundin and Vendrow to specifically have signals tracking the number of changes/deletions to words or characters during composition of an email, as disclosed by Moskowitz.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the semantic data processing of Lundin and Vendrow, with the aspects of Moskowitz to create an accurate database and learning system for semantic data processing, and as a result, accurately determining the user’s mood, tone, stress levels, emotions, etc. during message composition (See Moskowitz Par [0059]-[0061]).
Claims 7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lundin in view of Vendrow, further in view of Kozloski et al. (U.S. Patent Publication No. 20190215290)

Claim 7 –
Regarding Claim 7, Lundin and Vendrow disclose the computer-implemented method of Claim 6 in its entirety.  Lundin discloses a computer-implemented method, further comprising:
applying a neural network to the image (See Lundin Par [0032] which discloses the use of supervised learning algorithms such as a neural network in taking in data, such as the facial expression data discussed in Lundin Par [0054]), 
However, Lundin and Vendrow do not explicitly disclose a computer-implemented method wherein:
the neural network has been trained to classify facial feature images into expression type categories.

More specifically, Lundin discloses a neural network being applied to an image, as well as, applying said neural network to the image in order to recognize facial feature images of the patient (See Lundin Par [0040], [0054], and [0060]) to determine stress and/or productivity levels.  However, Lundin does not specifically disclose the neural network being trained to classify the recognized facial feature images into expression type categories such as happiness, sadness, anger, etc. in order to determine stress and/or productivity levels.

Kozloski discloses a computer-implemented method, wherein the neural network has been trained to classify facial feature images into expression type categories (See Kozloski Par [0005], [0027] & Par [0049]-[0051] which disclose the use of machine learning models to analyze a user’s facial features and classifying the facial features based on facial expression, facial movements, etc. and describing the machine learning model being trained to classify these facial expressions/movements of a user into varying emotion categories, such as happiness, sadness, or stress).  The method of Kozloski is directly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Lundin and Vendrow regarding a neural network recognizing facial features by further classifying the facial feature images into expression type categories, as disclosed in Kozloski.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Lundin and Vendrow with the elements found in the disclosure of Kozloski, because classifying the facial features of a user into expression type categories allows the system to predict a user’s cognitive response and thereby execute an action that can increase the user’s efficiency and productivity based on the determined cognitive response.

Claim 16- 
Regarding Claim 16, Lundin and Vendrow disclose the system of Claim 15 in its entirety.  Lundin and Kozloski further disclose a system, wherein:
the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to (See Lundin Par [0025]-[0026]):
apply a machine learning model to the image (See Lundin Par [0032] which discloses the use of supervised learning algorithms such as a neural network in taking in data, such as the facial expression data discussed in Lundin Par [0054]), wherein the machine learning model has been trained to classify facial feature images into expression type categories (See Kozloski Par [0005], [0027] & Par [0049]-[0051] which disclose the use of machine learning models to analyze a user’s facial features and classifying the facial features based on facial expression, facial movements, etc. and describing the machine learning model being trained to classify these facial expressions/movements of a user into varying emotion categories, such as happiness, sadness, or stress).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Lundin and Vendrow regarding a neural network recognizing facial features by further classifying the facial feature images into expression type categories, as disclosed in Kozloski.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Lundin and Vendrow with the elements found in the disclosure of Kozloski, because classifying the facial features of a user into expression type categories allows the system to predict a user’s cognitive response and thereby execute an action that can increase the user’s efficiency and productivity based on the determined cognitive response.
















Response to Arguments
Applicant's arguments filed 19 May 2021 have been fully considered but they are not persuasive:
Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant argues on pp. 9-10 of Arguments/Remarks that the recited judicial exception is integrated into a practical application because the claims provide a technological improvement achieved by the claimed invention and is highlighted in Applicant’s specification [0025].  Examiner respectfully disagrees with Applicant.  While, it could be true that the provided limitations may achieve improvements in efficiency, which Examiner is not necessarily addressing or arguing, the argued portion of the specification lays out that the user does not have to manually perform certain actions or a human does not have to manually review data to determine an emotional state, and rather the computerized system performs said actions, which allows for improvements in efficiency.  However, this is true of most, if not all, forms of automating/automated manual processes.  In terms of step 2A, prong 2 these portions of the specification would merely amount to implementing an abstract idea on a computerized, automated environment, or merely using a computer as a tool to perform an abstract idea, and as the courts have indicated that “Mere automation of manual processes, such as using a generic computer to process” are not sufficient to show an improvement in computer-functionality.  
 Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant generally argues on pp. 11 of Arguments/Remarks that the Claims are the same or substantially similar to Example 40 of the USPTO’s eligibility examples, which was determined to be patent eligible based on its combination of elements that relate to collecting various network protocol data relating to network traffic, and determining when the protocol data is greater than a predefined threshold and subsequently causing a physical or technological action related to limiting the network bandwidth to be performed. Examiner respectfully disagrees with Applicant.  As discussed in Example 40 of the 2019 PEG, the USPTO determined that because the method at hand limited the collection of additional traffic data to when the initially collected data reflects an abnormal condition, this avoids excess traffic volume on the network and hindrance of network performance and therefore integrates the mental process into a practical application.  However, what claims 1-20 are not similar or the same, and therefore the Claims remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant generally argues on pp. 11 of Arguments/Remarks that the Claims are the same or substantially similar to Example 42 of the USPTO’s eligibility examples, which was determined to be patent eligible based on its combination of elements that relate to relate to storing information, providing remote access over a network, and automatically generating a message.  Examiner respectfully disagrees with Applicant.  Similarly to what is discussed above regarding Applicant’s argued similarities between Example 40 and Applicant’s instant set of claims, there is a crucial difference between Example 42 of the USPTO’s eligibility examples and Applicant’s instant set of claims.  Example 42 was determined to be patent eligible because the claims 1-20 are not similar or the same, and therefore the Claims remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant argues on pp. 11-13 that the Claims amount to significantly more than the recited judicial exception, because processing by the cloud-based insight service meaningfully limits the claim to the technical space of insight services and surfacing of interactive wellness recommendations, which is of increasing interest to employers with workers spending more time working outside of work hours while working from home.  Examiner respectfully disagrees with Applicant.  According to MPEP 2106.05, the courts have indicated that “Mere automation of manual processes, such as using a generic computer to process” are not sufficient to show an improvement in computer-functionality.  Furthermore, the aspects recited in the Claims represent well-understood, routine, conventional activity found in prior art systems, as discussed in the framework Claims 1-20 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 103 rejections of Claims 1-4, 6, 8-15, & 17-20, Applicant generally argues on pp. 13-15 of Arguments/Remarks that the previously applied references do not specifically address the newly amended limitations of Claim 1 relating to the determination of a specific hierarchical category type for the recipient/sender of an email that the user is interacting with.  Examiner agrees with Applicant.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Lundin in view of Vendrow for Claim 1.  This new grounds of rejection is presented above in the 35 U.S.C. 103 rejections section of this Office Action.  Accordingly, Claim 1 remain rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 103 rejections of Claims 1-4, 6, 8-15, & 17-23, Applicant argues on pp. 15 of Arguments/Remarks that because Claims 2-3, 5-9 & 22-23 are dependent from independent Claim 1 and Claim 1 is purportedly allowable over the art, Claims 2-3, 5-9 & 22-23 should also be allowable over the prior art, by virtue of dependency.  Examiner respectfully disagrees with Applicant.  As discussed above, a new grounds of rejection has been made over Lundin in view of Vendrow for Claim 1.  This new grounds of rejection is presented above in the 35 U.S.C. 103 rejections section of this Office Action.  Accordingly, Claims 2-3, 5-9 & 22-23, which depend from rejected, independent Claim 1, also 
Regarding 35 U.S.C. 103 rejections of Claims 1-4, 6, 8-15, & 17-23, Applicant generally argues on pp. 15 of Arguments/Remarks that because Claim 10 is substantially similar to Claim 1 and Claim 1 is purportedly allowable over the art, Claim 10 should also be allowable over the prior art.  Examiner respectfully disagrees with Applicant.  As discussed above, a new grounds of rejection has been made over Lundin in view of Vendrow for Claim 1.  This new grounds of rejection is presented above in the 35 U.S.C. 103 rejections section of this Office Action.  Accordingly, Claim 10, which is substantially the same or similar to Claim 1, also remains rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 103 rejections of Claims 1-4, 6, 8-15, & 17-23, Applicant argues on pp. 15 of Arguments/Remarks that because Claims 11-13 & 15-18 are dependent from independent Claim 10 and Claim 10 is purportedly allowable over the art, Claims 11-13 & 15-18 should also be allowable over the prior art, by virtue of dependency.  Examiner respectfully disagrees with Applicant.  As discussed above, a new grounds of rejection has been made over Lundin in view of Vendrow for Claim 10.  This new grounds of rejection is presented above in the 35 U.S.C. 103 rejections section of this Office Action.  Accordingly, Claims 11-13 & 15-18, which depend from rejected, independent Claim 10, also remain rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 103 rejections of Claims 1-4, 6, 8-15, & 17-23, Applicant generally argues on pp. 15 of Arguments/Remarks that because Claim 19 is substantially similar to Claims 1 & 10 and Claims 1 & 10 are purportedly allowable over the art, Claim 19 should also be allowable over the prior art.  Examiner respectfully disagrees with Applicant.  As discussed above, a new grounds of rejection has been made over Lundin in view of Vendrow for Claims 1 & 10.  This new grounds of rejection is presented above in the 35 U.S.C. 103 rejections section of this Office Action.  Accordingly, Claim 19, which is substantially the same or similar to Claims 1 & 10, also remains rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 103 rejections of Claims 1-4, 6, 8-15, & 17-23, Applicant argues on pp. 15 of Arguments/Remarks that because Claim 21 is dependent from independent Claim 19 and Claim 19 is purportedly allowable over the art, Claim 21 should also be allowable over the prior art, by virtue of Examiner respectfully disagrees with Applicant.  As discussed above, a new grounds of rejection has been made over Lundin in view of Vendrow for Claim 19.  This new grounds of rejection is presented above in the 35 U.S.C. 103 rejections section of this Office Action.  Accordingly, Claim 21, which depends from rejected, independent Claim 19, also remains rejected under 35 U.S.C. 103.






















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        09/04/21
/JONATHAN DURANT/Primary Examiner, Art Unit 3626